Case 19-01230-SMG   Doc 36-9   Filed 12/17/19   Page 1 of 7




                    EXHIBIT 2
             Case 19-01230-SMG    Doc 36-9   Filed 12/17/19   Page 2 of 7




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                            BROWARD DIVISION


In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                    Case No19-17544 - SMG
                                                   Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                          Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                   No. 19-01230

              Plaintiff
v.
                                                   Proposed Preliminary
MDG POWERLINE HOLDINGS, LLC                        Injunction Order
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


              Defendants.

___________________________________

              ORDER GRANTING PRELIMINARY INJUNCTION
         Upon the Motion for a Temporary Restraining Order filed by the Debtor,

Seven Stars on the Hudson Corporation, d/b/a Rockin’ Jump (“Debtor”), and upon

this Court’s review and consideration of: (1) the Emergency Motion For Temporary

Restraining Order And Preliminary Injunction, (2) the Declaration of Kathleen A.

Daly, dated December 17, 2019, (3) the Declaration of Jens Berding, dated
           Case 19-01230-SMG      Doc 36-9    Filed 12/17/19   Page 3 of 7




December 16, 2019, and (4) the exhibits annexed to the Motion and Declarations

(collectively, the “Motion”); and this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and

11 U.S.C. 105(a); and consideration of the Motion and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (M); and

venue being proper before this Court pursuant to 28 U.S.C. § 1409; and appropriate,

sufficient and timely notice of the filing of the Motion and request for a temporary

restraining order having been given pursuant to Bankruptcy Rule 7065; and the

hearing thereon having been given in accordance with the Court’s Temporary

Restraining Order dated December _, 2019, and pursuant to Bankruptcy Rule 7065;

and upon the record established at the hearing; and it appearing that the relief

requested in the Motion is necessary and beneficial to the Debtor and to the public;

and upon due deliberation and sufficient cause appearing therefor:

IT IS HEREBY FOUND AND DETERMINED THAT:

      1)     There is a substantial likelihood that the Debtor will be able to

demonstrate that the actions of Xtreme as described in the Motion will impede and

impair the Debtor’s reorganization efforts;

      2)     The granting of injunctive relief pursuant to section 105(a) of the

Bankruptcy Code will either (i) not cause undue hardship to Xtreme or any party

whose interests are aligned with Xtreme, or (ii) any hardship to Xtreme or any party
              Case 19-01230-SMG      Doc 36-9   Filed 12/17/19   Page 4 of 7




whose interests are aligned with Xtreme is outweighed by the benefits of the

requested relief to the Debtor;

         3)    The Debtor has demonstrated that the relief requested in the Motion is

urgently needed. Such acts by Xtreme could: (i) interfere with the jurisdictional

mandate of this Court under Chapter 11 of the Bankruptcy Code; (ii) interfere with

and cause harm to the Debtor’s reorganization effort, including the payment of its

creditors. Accordingly, there is a material risk that the Debtor, its creditors and other

parties in interest may suffer immediate and irreparable injury for which they will

have no adequate remedy at law, and it is therefore necessary that the Court enter

this order.

         4)    The interest of the public will be served by this Court’s entry of this

order.

         5)    The relief requested in the Motion is in the best interest of the Debtor,

its creditors and other parties in interest.

         6)    The balancing of the interests weighs decidedly in favor of granting the

within order.

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFORE,
IT IS HEREBY ORDERED THAT:

         7)    The Motion is granted as set forth herein.

         8)    Beginning on the date of this order;
Case 19-01230-SMG     Doc 36-9    Filed 12/17/19   Page 5 of 7




 a. Defendant XBK Management LLC d/b/a Xtreme Action Park

    (“Xtreme”) is prohibited from shutting down its facility without

    notifying the Debtor at least 14 days in advance of such closure;

 b. Defendant Xtreme and all affiliated persons or entities shall in all

    advertising and public announcements, including any notices posted

    online, on social media, and other forms of signage in and around

    the physical location of Xtreme Action Park, advise that any private

    or semi-private event held by Xtreme shall not affect the Debtor and

    that the Debtor’s park will remain open to the public during such

    event; and

 c. The Debtor shall have the right to review and approve Xtreme’s

    advertising of any proposed closing in advance (at least ten (10)

    business days) to ensure that the wording sufficiently alerts the

    public that the Debtor’s park will remain open during any private or

    semi-private event;

 d. The Debtor shall have the right to review at least fourteen (14) days

    in advance the contract between Xtreme, and its client to confirm

    whether the client is contracting for a private event that does not

    permit any other guests to enter the facility or whether the client is

    contracting for a semi-private event where guests of Debtor are
      Case 19-01230-SMG      Doc 36-9   Filed 12/17/19   Page 6 of 7




          allowed to freely enter Xtreme. If a semi-private event is arranged,

          the common areas shall at all times be freely accessible to the

          Debtor’s guests.

9) During any such private or semi-private event arranged by Xtreme or any

   other person or entity acting on its behalf, there shall be no disruption in

   food services for Debtor’s guests while in the facility, unless an alternate

   arrangement is agreed to by Debtor in writing.

10)    Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, made

   applicable to this Chapter 11 Case by Bankruptcy Rule 7065, no notice to

   any person is required prior to the entry and issuance of this order.

11)    Pursuant to Bankruptcy Rule 7065, the security provisions of Rule

   65(c) of the Federal Rules of Civil Procedure are waived.

12)    This order is without prejudice to the right of the Debtor to seek

   additional relief under applicable provisions of the Bankruptcy Code.

13)    This order and the Motion shall be promptly served on the defendants

   and all other parties who have filed notices of appearance pursuant to

   Bankruptcy Rule 2002.

14)    Service in accordance with this order shall be deemed good and

   sufficient service and adequate notice for all purposes.
           Case 19-01230-SMG        Doc 36-9   Filed 12/17/19   Page 7 of 7




     15)    The terms of this order shall be immediately effective and enforceable

        upon its entry.

     16)    The Debtor is hereby authorized and empowered to take any action or

        perform any act necessary to implement and effectuate the terms of the

        order.

     17)    This Court shall retain exclusive jurisdiction with respect to the

        enforcement, amendment or modification of this order, and any requests

        for additional relief, and any request by an entity for relief from the

        provisions of this order.

Dated: December _, 2019



                                               _____________________________
                                               United States Bankruptcy Judge
